McCOY, J.
(dissenting). I ami unable to concur in the construction that has been placed upon the homestead laws of this state in the foregoing opinion. Section 153, Probate 'Code, as amended by chapter 236, Laws of 1913, provides that upon the death of either husband or wife the survivor may continue to possess and occupy the whole of the homestead as. defined by law. I do not contend but what the surviving husband or wife is entitled to possess and occupy the whole of the homestead, as against the heirs of the deceased; but the vital question is. What is the whole of the homestead as defined 'by law? Neither this section 153, nor any other ' section of the Probate Code, undertakes to define lor limit the value or area of the homestead, but leaves such definition and limitation to. other law. It is certain, or ought to be, that the surviving 'husband or wife should not be entitled, under this statute, to possess and occupy, as against the heirs, any more than the whole of the homestead as 'defined by law. The word' “define” means to “fix or mark the limit, end?, or boundaries” of some objective matter. The limits and boundaries of homestead real estate may be limited by value as well as area. The provision of section 153, “may continue to possess and occupy the whole of the homestead as defined by law,” is general in its terms, and refers to no particular law as marking* the boundary limits of the ■homestead, either as to value or area. If section 153 provided that “as defined by section 3224 of the Political Code,” then there w'ould be some reason for holding that the only limitation applicable to the homestead mentioned' in 'section 153 was that found in section1 3224, as -other provisions of -the law limiting and -defining the boundaries of a -homestead would clearly be excluded; but said section 153 contains 110 such language, and I am theerforc of the view that any general law existing in this ■state, which 'defines, fixes, tor marks the limits, either o'f value or area, of homesteads, is within the purview of said section 153, and that section 345, C. C. P., is as much a limitation on the homestead right under section 133, as is said section 3224.
T am of the opinion that the homestead mentioned in said *127section 153 was intended to be coextensive with the exemption homestead 'and not otherwise. Chapter 29 of the Political Code relates only to the exemption homestead. Article 2, c. 13, C. C. P., and chapter 5, Probate Code, relate, clearly and unerringly, to the exemption homestead and none other. There is but one homestead right known to the laws of this state and that is the exemption homestead as defined and limited, in area and value, by said section 3224 and section 345 of the statute laws of this state. According to well-settled rules of statutory •construction, that construction is always preferred which does not lead to unjust, unreasonable, and 'absurd results. A statute ii's always to be tested by whiait may be dlome under and by virtue of its sanction. Under the authority of section 153, 'as construed1 by the majority opinion, a decedent who- had an heir 60 years, o fage by a former wiife, and who left surviving him a second wife 30 yars of -age, and' where the only estate left hy decedent was 160 acres of land, of the value of $1,000,000, outside the limits of a town plat, the 60 year old heir might be penniless, >and might be thus deprived of his- inheritance during his entire lifetime, by a holding that the surviving second wife could hold a homestead valued 'at $1,000,000 during her lifetime. I am loath to believe that the legislative framers of our homestead and -probate laws ever contemplated any such unjust, absurd, or ridiculous results. We have but one homestead' right in this state, and' that is the exemption homestead night, as defined and limited by section 3224, Pol. Code, and section 345, C. C. P. The whole homestead as defined by law, mentioned in said section 153, refers only to the exemption homestead as defined and limited by said sections 3224 and 345, which limit and mark the boundaries of a honestad, not to exceed 160 acres of land when such land is not within a town plat, and in no case to exceed $5,000 in value.